Hill, C. J.
1. As illustrating the duty of the master to employ competent servants for the protection of fellow servants, the word “competent” . should be given a comprehensive interpretation, and includes within its range of meaning all that “is essential to make up a reasonably safe person, considering the nature of the -work/ and the general safety of those who are required to associate with such person in the common, general employment.” 4 Words & Phrases Judicially Defined, 3510.
2. The amendment to the petition charging that the injury to the servant was caused by the carelessness and negligence of an incompetent fellow servant, and that the master knew of such ineompeteney, set out a cause of action as against a general demurrer, and' the judgment overruling the demurrer is affirmed. Civil Code of 1895, § 2612; Corcoran v. Merchants & Miners Transportation Co., 1 Ga. App. 746 (57 S. E. 962).

Judgment affirmed.